DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-18 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claims 1, the prior art of record fails to disclose, teach, provide or suggest terminal engaging projections extending from a first surface of the terminal engagement section in a direction away from a second surface of the terminal engagement section; wherein the at least one first latch arm is configured to engage a portion of a first electrical connector to secure the terminal engaging projections of the terminal position assurance member in first terminal receiving cavities of the first electrical connector; and the at least one second latch arm is configured to engage a portion of a second electrical connector to secure the terminal engaging projections of the terminal position assurance member in second terminal receiving cavities of the second electrical connector, the second electrical connector having a different configuration than the first electrical connector combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claims 14, the prior art of record fails to disclose, teach, provide or suggest a terminal engagement section with terminal engagement projections; at least one first latch arm extending from the terminal engagement .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/Examiner, Art Unit 2831